1    Matthew G. Grech, Esq. SBN 252848
     Grech Legal
2    2000 Broadway Street, Suite 231
     Redwood City, CA 94063
3    Tel: (650) 743-2548
     Fax: (650) 276-7163
4    Email: info@grechlegal.com
5    Attorneys for Debtor
6                               UNITED STATES BANKRUPTCY COURT
7                               NORTHERN DISTRICT OF CALIFORNIA
8                                      SAN FRANCSICO DIVISION
9    In Re:                                             Case No.: 19-31238
                                                        Chapter 13
10
     LYNN ANN SIMON,
11                                                      OPPOSITION TO MOTION OF
     Debtor(s).                                         CHAPTER 13 TRUSTEE, DAVID
12                                                      BURCHARD, TO DISMISS CASE PRIOR
                                                        TO CONFIRMATION
13

14                                                      Date: April 15, 2020
                                                        Time: 11:10 am
15                                                      Location: 450 Golden Gate Avenue, 16th Floor
                                                                  Courtroom 19
16
                                                                  San Francisco, CA 94102
17
              Debtor LYNN ANN SIMON (“Debtor”) hereby opposes the Motion of Chapter 13
18

19   Trustee, David Burchard, to Dismiss Case Prior to Confirmation (“Motion”), as follows:

20            Debtor is in the process of filing an Amended Chapter 13 Plan, which will propose to
21   sell her home, which in turn she expects will allow her to pay the nonpriority secured claims at
22
     100%
23
              As such, Debtor requests that the Motion be denied.
24

25   Dated: March 31, 2020                                          GRECH LEGAL

26
                                                                    /s/Matthew G. Grech
27
                                                                    MATTHEW G. GRECH
28                                                                  Attorneys for Debtor

      OPPOSITION TO MOTION OF CHAPTER 13 TRUSTEE, DAVID BURCHARD, TO DISMISS CASE PRIOR
                                     TO CONFIRMATION
                                              1

     Case: 19-31238       Doc# 25     Filed: 03/31/20    Entered: 03/31/20 12:15:05      Page 1 of 1
